THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT RELATES TO AN OFFERING OF
SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT U.S. PERSONS (AS
DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT
OF 1933, AS AMENDED (THE "1933 ACT").

NONE OF THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(THE "SUBSCRIPTION AGREEMENT") RELATES HAVE BEEN REGISTERED UNDER THE 1933 ACT,
OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS
(AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S
UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

 

TO:

Urex Energy Corp. (the "Company")

10580 N. McCarran Blvd.

Building 115 – 208

Reno, NV, USA 89503

PURCHASE OF CONVERTIBLE NOTE

1.

Subscription

1.1                         On the basis of the representations and warranties
and subject to the terms and conditions set forth herein, the undersigned (the
"Subscriber") hereby irrevocably subscribes for and agrees to purchase a
convertible note, in the form attached hereto as Exhibit A (the "Note"), in the
aggregate principal amount of US$100,000, (such subscription and agreement to
purchase being the "Subscription"), for an aggregate purchase price of
US$100,000 (the "Subscription Proceeds").

1.2                         The Note is convertible into Shares of the Company's
common stock (the "Conversion Shares"). The Note and the Conversion Shares are
collectively referred to as the "Securities".

1.3                         On the basis of the representations and warranties
and subject to the terms and conditions set forth herein, the Company hereby
irrevocably agrees to sell the Securities to the Subscriber.

1.4                         Subject to the terms hereof, the Subscription will
be effective upon its acceptance by the Company.

2.

Payment

2.1                         The Subscription Proceeds must accompany this
Subscription and shall be paid by certified cheque or bank draft, drawn on a
Canadian, U.S. or any other chartered bank acceptable to the Company, made
payable to the Company. If the Subscription Proceeds are wired to the Company,
its agents or lawyers, those agents or lawyers are authorized to immediately
deliver the Subscription Proceeds to the Company.

2.2                         Where the Subscription Proceeds are paid to the
Company, the Company is entitled to treat such Subscription Proceeds as an
interest free loan to the Company until such time as the Subscription is
accepted and the certificates representing the Securities have been issued to
the Subscriber.

 



 


--------------------------------------------------------------------------------



 

 

3.

Documents Required from Subscriber

3.1                         The Subscriber must complete, sign and return to the
Company two (2) executed copies of this Subscription Agreement.

3.2                         The Subscriber shall complete, sign and return to
the Company as soon as possible, on request by the Company, any documents,
questionnaires, notices and undertakings as may be required by regulatory
authorities, stock exchanges and applicable law.

4.

Closing

4.1                         Closing of the offering of the Securities (the
"Closing") shall occur on or before August 31, 2008, or on such other date as
may be determined by the Company (the "Closing Date").

5.

Acknowledgements of Subscriber

5.1                         The Subscriber acknowledges and agrees that:

 

(a)

none of the Securities have been registered under the 1933 Act, or under any
state securities or "blue sky" laws of any state of the United States, and,
unless so registered, may not be offered or sold in the United States or,
directly or indirectly, to U.S. Persons, as that term is defined in Regulation S
under the 1933 Act ("Regulation S"), except in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933
Act, or pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the 1933 Act;

 

(b)

the Subscriber acknowledges that the Company has not undertaken, and will have
no obligation, to register any of the Securities under the 1933;

 

(c)

the decision to execute this Subscription Agreement and purchase the Securities
agreed to be purchased hereunder has not been based upon any oral or written
representation as to fact or otherwise made by or on behalf of the Company and
such decision is based entirely upon a review of any public information which
has been filed by the Company with the Securities and Exchange Commission
("SEC") in compliance, or intended compliance, with applicable securities
legislation. If the Company has presented a business plan to the Subscriber, the
Subscriber acknowledges that the business plan may not be achieved or be
achievable;

 

(d)

by execution hereof the Subscriber has waived the need for the Company to
communicate its acceptance of the purchase of the Securities pursuant to this
Subscription Agreement;

 

(e)

the Company is entitled to rely on the representations and warranties and the
statements and answers of the Subscriber contained in this Subscription
Agreement, and the Subscriber will hold harmless the Company from any loss or
damage it or they may suffer as a result of the Subscriber’s failure to
correctly complete this Subscription Agreement;

 

(f)

it will indemnify and hold harmless the Company and, where applicable, its
respective directors, officers, employees, agents, advisors and shareholders
from and against any and all loss, liability, claim, damage and expense
whatsoever (including, but not limited to, any and all fees, costs and expenses
whatsoever reasonably incurred in investigating, preparing or defending against
any claim, lawsuit, administrative proceeding or investigation whether commenced
or threatened) arising out of or based upon any representation or warranty of
the Subscriber contained herein or in any document furnished by the Subscriber
to the Company in connection herewith being untrue in any material respect or
any breach or failure by the Subscriber to comply with any covenant or agreement
made by the Subscriber to the Company in connection therewith;

 

2



 


--------------------------------------------------------------------------------



 

 

 

(g)

it has been advised to consult its own legal, tax and other advisors with
respect to the merits and risks of an investment in the Securities and with
respect to applicable resale restrictions and it is solely responsible (and the
Company is not in any way responsible) for compliance with applicable resale
restrictions;

 

(h)

none of the Securities are not listed on any stock exchange or automated dealer
quotation system and no representation has been made to the Subscriber that any
of the Securities will become listed on any stock exchange or automated dealer
quotation system, except that currently certain market makers make market in the
common Securities of the Company on the National Association of Securities
Dealers, Inc.’s Over-the-Counter Bulletin Board;

 

(i)

it is outside the United States when receiving and executing this Subscription
Agreement and is acquiring the Securities as principal for its own account, for
investment purposes only, and not with a view to, or for, resale, distribution
or fractionalization thereof, in whole or in part, and no other person has a
direct or indirect beneficial interest in such Securities;

 

(j)

none of the Securities may be offered or sold to a U.S. Person or for the
account or benefit of a U.S. Person (other than a distributor) prior to the end
of the Restricted Period (as defined herein);

 

(k)

neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of the Securities;

 

(l)

the issuance and sale of the Securities to the Subscriber will not be completed
if it would be unlawful or if, in the discretion of the Company acting
reasonably, it is not in the best interests of the Company;

 

(m)

the statutory and regulatory basis for the exemption claimed for the offer and
sale of the Securities, although in technical compliance with Regulation S,
would not be available if the offering is part of a plan or scheme to evade the
registration provisions of the 1933 Act; and

 

(n)

this Subscription Agreement is not enforceable by the Subscriber unless it has
been accepted by the Company.

6.

Representations, Warranties and Covenants of the Subscriber

6.1                         The Subscriber hereby represents and warrants to and
covenants with the Company (which representations, warranties and covenants
shall survive the Closing) that:

 

(a)

it is not a U.S. Person;

 

(b)

it is not acquiring the Securities for the account or benefit of, directly or
indirectly, any U.S. Person;

 

(c)

it is acquiring the Securities for investment only and not with a view to resale
or distribution and, in particular, it has no intention to distribute either
directly or indirectly any of the Securities in the United States or to U.S.
Persons;

 

(d)

it is outside the United States when receiving and executing this Subscription
Agreement and is acquiring the Securities as principal for its own account, for
investment purposes only, and not with a view to, or for, resale, distribution
or fractionalization thereof, in whole or in part, and no other person has a
direct or indirect beneficial interest in such Securities;

 

(e)

the Subscriber has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto
and, if the Subscriber is a corporation, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and

 

3



 


--------------------------------------------------------------------------------



 

all necessary approvals by its directors, shareholders and others have been
obtained to authorize execution and performance of this Subscription Agreement
on behalf of the Subscriber;

 

(f)

the entering into of this Subscription Agreement and the transactions
contemplated hereby do not result in the violation of any of the terms and
provisions of any law applicable to, or the constating documents of, the
Subscriber or of any agreement, written or oral, to which the Subscriber may be
a party or by which the Subscriber is or may be bound;

 

(g)

the Subscriber has duly executed and delivered this Subscription Agreement and
it constitutes a valid and binding agreement of the Subscriber enforceable
against the Subscriber;

 

(h)

it is not an underwriter of, or dealer in, the common Securities of the Company,
nor is the Subscriber participating, pursuant to a contractual agreement or
otherwise, in the distribution of the Securities;

 

(i)

it understands and agrees that none of the Securities have been registered under
the 1933 Act, or under any state securities or "blue sky" laws of any state of
the United States, and, unless so registered, may not be offered or sold in the
United States or, directly or indirectly, to U.S. Persons except in accordance
with the provisions of Regulation S, pursuant to an effective registration
statement under the 1933 Act, or pursuant to an exemption from, or in a
transaction not subject to, the registration requirements of the 1933 Act;

 

(j)

it understands and agrees that offers and sales of any of the Securities prior
to the expiration of a period of one year after the date of original issuance of
the Securities (the "Restricted Period") shall only be made in compliance with
the safe harbor provisions set forth in Regulation S, pursuant to the
registration provisions of the 1933 Act or an exemption therefrom, and that all
offers and sales after the Restricted Period shall be made only in compliance
with the registration provisions of the 1933 Act or an exemption therefrom;

 

(k)

it understands and agrees not to engage in any hedging transactions involving
any of the Securities unless such transactions are in compliance with the
provisions of the 1933 Act;

 

(l)

it understands and agrees that the Company will refuse to register any transfer
of the Securities not made in accordance with the provisions of Regulation S,
pursuant to an effective registration statement under the 1933 Act or pursuant
to an available exemption from the registration requirements of the 1933 Act;

 

(m)

it (i) is able to fend for itself in the Subscription; (ii) has such knowledge
and experience in business matters as to be capable of evaluating the merits and
risks of its prospective investment in the Securities; and (iii) has the ability
to bear the economic risks of its prospective investment and can afford the
complete loss of such investment;

 

(n)

if it is acquiring the Securities as a fiduciary or agent for one or more
investor accounts, it has sole investment discretion with respect to each such
account and it has full power to make the foregoing acknowledgments,
representations and agreements on behalf of such account;

 

(o)

it understands and agrees that the Company and others will rely upon the truth
and accuracy of the acknowledgments, representations and agreements contained in
sections 5 and 6 hereof and agrees that if any of such acknowledgments,
representations and agreements are no longer accurate or have been breached, it
shall promptly notify the Company;

 

(p)

it acknowledges that it has not acquired the Securities as a result of, and will
not itself engage in, any "directed selling efforts" (as defined in Regulation S
under the 1933 Act) in the United States in respect of any of the Securities
which would include any activities undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the

 

4



 


--------------------------------------------------------------------------------



 

United States for the resale of any of the Securities; provided, however, that
the Subscriber may sell or otherwise dispose of any of the Securities pursuant
to registration of any of the Securities pursuant to the 1933 Act and any
applicable state securities laws or under an exemption from such registration
requirements and as otherwise provided herein;

 

(q)

the Subscriber is not aware of any advertisement of any of the Securities; and

 

(r)

no person has made to the Subscriber any written or oral representations:

 

(i)

that any person will resell or repurchase any of the Securities;

 

(ii)

that any person will refund the purchase price of any of the Securities;

 

(iii)

as to the future price or value of any of the Securities; or

 

(iv)

that any of the Securities will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Securities of the Company on any stock exchange or
automated dealer quotation system.

6.2                         In this Subscription Agreement, the term "U.S.
Person" shall have the meaning ascribed thereto in Regulation S.

7.

Acknowledgement and Waiver

7.1                         The Subscriber has acknowledged that the decision to
purchase the Securities was solely made on the basis of publicly available
information. The Subscriber hereby waives, to the fullest extent permitted by
law, any rights of withdrawal, rescission or compensation for damages to which
the Subscriber might be entitled in connection with the distribution of any of
the Securities.

8.

Legending and Registration of Subject Securities

8.1                         The Subscriber hereby acknowledges that a legend may
be placed on the certificates representing any of the Securities to the effect
that the Securities represented by such certificates are subject to a hold
period and may not be traded until the expiry of such hold period except as
permitted by applicable securities legislation.

8.2                         The Subscriber hereby acknowledges and agrees to the
Company making a notation on its records or giving instructions to the registrar
and transfer agent of the Company in order to implement the restrictions on
transfer set forth and described in this Subscription Agreement.

9.

Costs

9.1                         The Subscriber acknowledges and agrees that all
costs and expenses incurred by the Subscriber (including any fees and
disbursements of any special counsel retained by the Subscriber) relating to the
purchase of the Securities shall be borne by the Subscriber.

10.

Governing Law

10.1                       This Subscription Agreement is governed by the laws
of the State of Nevada and the federal laws of the United States applicable
thereto without giving effect to the principles of conflict of laws thereof. The
Subscriber, in its personal or corporate capacity and, if applicable, on behalf
of each beneficial purchaser for whom it is acting, irrevocably attorns to the
jurisdiction of the State of Nevada.

 

5



 


--------------------------------------------------------------------------------



 

 

11.

Survival

11.1                       This Subscription Agreement, including without
limitation the representations, warranties and covenants contained herein, shall
survive and continue in full force and effect and be binding upon the parties
hereto notwithstanding the completion of the purchase of the Securities by the
Subscriber pursuant hereto.

12.

Assignment

12.1                         This Subscription Agreement is not transferable or
assignable.

13.

Execution

13.1                       The Company shall be entitled to rely on delivery by
facsimile machine of an executed copy of this Subscription Agreement and
acceptance by the Company of such facsimile copy shall be equally effective to
create a valid and binding agreement between the Subscriber and the Company in
accordance with the terms hereof.

14.

Severability

14.1                       The invalidity or unenforceability of any particular
provision of this Subscription Agreement shall not affect or limit the validity
or enforceability of the remaining provisions of this Subscription Agreement.

15.

Entire Agreement

15.1                       Except as expressly provided in this Subscription
Agreement and in the agreements, instruments and other documents contemplated or
provided for herein, this Subscription Agreement contains the entire agreement
between the parties with respect to the sale of the Securities and there are no
other terms, conditions, representations or warranties, whether expressed,
implied, oral or written, by statute or common law, by the Company or by anyone
else.

16.

Notices

16.1                       All notices and other communications hereunder shall
be in writing and shall be deemed to have been duly given if mailed or
transmitted by any standard form of telecommunication. Notices to the Subscriber
shall be directed to the address on page 8 and notices to the Company shall be
directed to it at 10580 N. McCarran Blvd., Building 115 – 208, Reno, NV, USA
89503, Attention: Richard Bachman.

17.

Counterparts

17.1                       This Subscription Agreement may be executed in any
number of counterparts, each of which, when so executed and delivered, shall
constitute an original and all of which together shall constitute one
instrument.

IN WITNESS WHEREOF the Subscriber has duly executed this Subscription Agreement
as of the date first above mentioned.

DELIVERY INSTRUCTIONS

1.

Delivery - please deliver the certificates to:

                                          
                                          
                                          
                                                 

                                          
                                          
                                          
                                                 

2.

Registration - registration of the certificates which are to be delivered at
closing should be made as follows:

 

6



 


--------------------------------------------------------------------------------



 

 

                                          
                                          
                                          
                                          

(name)

                                          
                                          
                                          
                                          

(address)

3.

The undersigned hereby acknowledges that it will deliver to the Company all such
additional completed forms in respect of the Subscriber’s purchase of the
Securities as may be required for filing with the appropriate securities
commissions and regulatory authorities.

                                                                     

____________________________________

(Name of Subscriber – Please type or print)

____________________________________

(Signature and, if applicable, Office)

____________________________________

(Address of Subscriber)

____________________________________

(City, State or Province, Postal Code of Subscriber)

____________________________________

(Country of Subscriber)

 

 

 

 

 

7



 


--------------------------------------------------------------------------------



 

 

A C C E P T A N C E

The above-mentioned Subscription Agreement in respect of the Securities is
hereby accepted by Urex Energy Corp.

DATED at __________________________________________________, the ________ day of
__________________, 2008.

UREX ENERGY CORP.

 

 

Per:

                                                                         

 

Authorized Signatory

 

 

8



 


--------------------------------------------------------------------------------



 

 

EXHIBIT A

FORM OF NOTE

 

THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”). NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED,
MAY NOT BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS
DEFINED HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE SECURITIES ACT, PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT. “UNITED STATES”
AND “U.S. PERSON” ARE AS DEFINED BY REGULATION S UNDER THE SECURITIES ACT.

NO. 1

US$100,000

UREX ENERGY CORP.

5.0% CONVERTIBLE NOTE DUE AUGUST 13, 2010

1.

General.


FOR VALUE RECEIVED Urex Energy Corp., a Nevada corporation (the “Company”),
hereby promises to pay to the order of ____________________________________, or
its registered assigns (the “Purchaser”), the principal sum of ONE HUNDRED
THOUSAND DOLLARS AND ZERO CENTS US FUNDS (US$100,000), or such lesser amount as
shall then equal the outstanding principal amount hereof, together with interest
thereon at a rate equal to 5% (the “Interest Rate”) per annum, simple interest
computed on the basis of the actual number of days elapsed and a year of 360
days comprised of twelve 30 day months. Unless earlier converted in accordance
with Section 4, all unpaid principal, together with any then unpaid and accrued
interest and other amounts payable hereunder, shall be due and payable on the
earlier of (i) August 13, 2010 (the ”Maturity Date”); or (ii) when such amounts
become due and payable as a result of, and following, an Event of Default in
accordance with Section 2. The Company may by providing the Purchaser with
thirty (30) days advance written notice, redeem a portion of or all of the
outstanding principal sum under this Note. The redemption price shall be equal
to one hundred percent (100%) of the principal sum being redeemed plus all
accrued and unpaid interest thereon. Except as otherwise provided herein, all
payments required to be made hereunder, if any, shall be made in such coin or
currency of the United States of America as at the time of payment shall be
legal tender therein for the payment of public and private debts. Interest shall
accrue on the unpaid balance of the principal amount of this Note (without any
compounding) from and including the date hereof to, but excluding, the date on
which the principal amount of this Note is paid in full (or converted in
accordance with Section 4 hereof) and shall be payable in arrears on the
Maturity Date.

 

9



 


--------------------------------------------------------------------------------



 

 

2.

Defaults.

The occurrence of any of the following shall constitute an “Event of Default”
under this Note:

2.1        the Company shall fail to pay (i) when due any principal or interest
payment hereof on the due date hereunder or (ii) any other payment required
under the terms of this Note on the date due and such failure shall continue for
ten (10) days after written notice thereof is delivered to the Company;

2.2        the Company shall fail to observe or perform any other covenant,
obligation, condition or agreement contained in this Note and such failure shall
continue for ten (10) days after written notice thereof is delivered to the
Company;

2.3        the Company shall (i) apply for or consent to the appointment of a
receiver, trustee, liquidator or custodian of itself or of all or a substantial
part of its property, (ii) be unable, or admit in writing its inability, to pay
its debts generally as they mature, (iii) make a general assignment for the
benefit of its or any of its creditors, (iv) be dissolved or liquidated in full
or in part (v) commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or consent to any such relief or to the appointment of or taking possession of
its property by any official in an involuntary case or other proceeding
commenced against it, or (vi) take any action for the purpose of effecting any
of the foregoing; or

2.4        proceedings for the appointment of a receiver, trustee, liquidator or
custodian of the Company or of all or a substantial part of the property
thereof, or an involuntary case or other proceedings seeking liquidation,
reorganization or other relief with respect to the Company or the debts thereof
under any bankruptcy, insolvency or other similar law now or hereafter in effect
shall be commenced and an order for relief entered or such proceeding shall not
be dismissed or discharged within thirty (30) days of commencement.

3.

Rights Of Purchaser Upon Default.

Upon the occurrence or existence of any Event of Default and following the
expiry of any applicable grace periods (other than an Event of Default referred
to in Section 2.4 and at any time thereafter during the continuance of such
Event of Default, the Purchaser may, by written notice to the Company, declare
all outstanding amounts payable by the Company hereunder to be immediately due
and payable without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived, anything contained herein to the
contrary notwithstanding. Upon the occurrence or existence of any Event of
Default described in Section 2.4, immediately and without notice, all
outstanding amounts payable by the Company hereunder shall automatically become
immediately due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived, anything contained
herein to the contrary notwithstanding. In addition to the foregoing remedies,
upon the occurrence or existence of any Event of Default, the Purchaser may
exercise any other right, power or remedy permitted to it by law, either by suit
in equity or by action at law, or both.

4.

Conversion.

4.1        At any time, and from time to time, the Purchaser may, at its sole
and exclusive option by delivering to the Company a conversion notice in the
form attached hereto as Annex A, convert all or any part of the principal (plus
accrued but unpaid interest thereon) outstanding under this Note into fully paid
and nonassessable shares of Common Stock (the “Conversion Shares”) of the
Company at a

 

10



 


--------------------------------------------------------------------------------



 

conversion price per share equal to the greater of (i) the closing market price
per share of Common Stock on the trading day immediately preceding the date of
conversion as quoted on the Over-the-Counter Bulletin Board or such other
exchange or market upon which the Company’s shares are then listed or traded, or
(ii) $0.10 per share of Common Stock (the “Conversion Price”). The Conversion
Price shall be subject to adjustment as provided in Section 5 hereof. The
Purchaser shall convert a minimum of US$10,000 of principal for any conversion
pursuant to this Section 4(a).

4.2        No fractional shares of Common Stock shall be issued upon conversion
of this Note. Upon the conversion of the entire principal outstanding under this
Note, in lieu of the Company issuing any fractional shares to the Purchaser in
cash, the Company shall pay to the Purchaser the amount of outstanding principal
that is not so converted. On partial conversion of this Note, the Company shall
issue to the Purchaser (i) the shares of Common Stock into which a portion of
this Note is converted and (ii) a new convertible note having identical terms to
this Note, except that the principal amount thereof shall equal the difference
between (A) the principal amount of this Note immediately prior to such
conversion minus (B) the portion of such principal amount converted into Common
Stock. Upon conversion of this Note pursuant to this Section 4, the Purchaser
shall surrender this Note, duly endorsed, at the principal office of the
Company. At its expense, the Company shall, as soon as practicable but in no
event more than ten (10) business days thereafter, issue and deliver to the
Purchaser at such principal office a certificate or certificates for the number
of Conversion Shares to which the Purchaser shall be entitled upon such
conversion (bearing such legends as are required by applicable state and federal
securities laws in the opinion of counsel to the Company), together with any
other securities and property to which the Purchaser is entitled upon such
conversion under the terms of this Note.

4.3        The Company shall at all times reserve and keep available out of its
authorized but unissued shares of capital stock of the Company, solely for the
purpose of effecting the conversion of this Note, such number of Conversion
Shares as shall from time to time be sufficient to effect the conversion of this
Note; and if at any time the number of authorized but unissued shares of capital
stock of the Company shall not be sufficient to effect the conversion of this
Note, the Company hereby covenants and agrees to take such corporate action as
may, in the opinion of its counsel, be necessary to increase its authorized but
unissued shares of capital stock to such number of shares as shall be sufficient
for such purpose.

4.4        The Company shall pay all expenses and other charges payable in
connection with the preparation, execution, issuance and delivery of stock
certificates and new notes pursuant to this Section 4 hereof, except that, in
the event such stock certificates or new notes shall be registered in a name or
names other than the name of the holder of this Note, funds sufficient to pay
all stock transfer fees, which shall be payable upon the execution and delivery
of such stock certificate or certificates or new notes, shall be paid by the
holder hereof to the Company at the time of delivering this Note to the Company
upon conversion.

5.

Conversion Price Adjustments.

5.1        If the Company shall at any time or from time to time after the date
of original issuance of this Note (the “Date of Original Issue”) effect a
subdivision or reverse stock split of the outstanding Common Stock, the
Conversion Price in effect immediately before a subdivision shall be
proportionately decreased, and, conversely, the Conversion Price in effect
immediately before a reverse stock split shall be proportionately increased. Any
adjustment under this Section 5.1 shall become effective at the close of
business on the date the subdivision or reverse stock split becomes effective.

 

11



 


--------------------------------------------------------------------------------



 

 

5.2        If the Company at any time or from time to time after the Date of
Original Issue, issues, or fixes a record date for the determination of holders
of Common Stock entitled to receive, a dividend or other distribution payable
solely in additional shares of Common Stock, the Conversion Price that is then
in effect shall be decreased as of the time of such issuance or, in the event
such record date is fixed, as of the close of business on such record date, by
multiplying the Conversion Price by a fraction (i) the numerator of which is the
total number of shares of Common Stock issued and outstanding immediately prior
to the time of such issuance or the close of business on such record date, and
(ii) the denominator of which is the sum of the total number of shares of Common
Stock issued and outstanding immediately prior to the time of such issuance or
the close of business on such record date plus the number of shares of Common
Stock issuable in payment of such dividend or distribution; provided, however,
that if such record date is fixed and such dividend is not fully paid or if such
distribution is not fully made on the date fixed therefor, the Conversion Price
shall be recomputed accordingly as of the close of business on such record date
and thereafter the Conversion Price shall be adjusted pursuant to this Section
5.2 to reflect the actual payment of such dividend or distribution.

5.3        If at any time or from time to time after the Date of Original Issue,
the Common Stock issuable upon the conversion of this Note is changed into the
same or a different number of shares of any class or series of stock, whether by
recapitalization, reclassification or otherwise (other than a subdivision or
reverse stock split or stock dividend or a reorganization, merger, consolidation
or sale of assets provided for elsewhere in this Section 5), then in any such
event the Purchaser shall have the right thereafter to convert this Note into
the kind and amount of stock and other securities and property receivable upon
such recapitalization, reclassification or other change by holders of the number
of shares of Common Stock into which this Note could have been converted
immediately prior to such recapitalization, reclassification or change, all
subject to further adjustment as provided herein or with respect to such other
securities or property by the terms thereof.

5.4        In each case of an adjustment or readjustment of the Conversion Price
for the number of shares of Common Stock or other securities issuable upon
conversion of this Note, the Company, at its own expense, shall cause its
Secretary or Treasurer to compute such adjustment or readjustment in accordance
with the provisions hereof and prepare a certificate showing such adjustment or
readjustment, and shall mail such certificate, by first class mail, postage
prepaid, to the Purchaser at the Purchaser’s address as shown in the Company’s
books. The certificate shall set forth such adjustment or readjustment, showing
in detail the facts upon which such adjustment or readjustment is based. No
adjustment in the Conversion Price shall be required to be made unless it would
result in an increase or decrease of at least one cent, but any adjustments not
made because of this sentence shall be carried forward and taken into account in
any subsequent adjustment otherwise required hereunder.

5.5        Upon (i) the establishment by the Company of a record of the holders
of any class of securities for the purpose of determining the holders thereof
who are entitled to receive any dividend or other distribution, or (ii) any
capital reorganization of the Company, any reclassification or recapitalization
of the capital stock of the Company, any merger or consolidation of the Company
with or into any other Company, or any transfer of all or substantially all the
assets of the Company to any other person or any voluntary or involuntary
dissolution, liquidation or winding up of the Company, the Company shall mail to
the Purchaser at least 20 days prior to the record date specified therein a
notice specifying (A) the date on which any such record is to be taken for the
purpose of such dividend or distribution and a description of such dividend or
distribution, (B) the date on which any such reorganization, reclassification,
transfer, consolidation, merger, dissolution, liquidation or winding up is
expected to become effective, and (C) the date, if any, that is to be fixed as
to when the holders of record of Common Stock (or other securities), shall be
entitled to exchange their shares of Common Stock (or other securities), for
securities or other property deliverable upon such reorganization,
reclassification transfer, consolidation, merger, dissolution, liquidation or
winding up.

 

12



 


--------------------------------------------------------------------------------



 

 

6.

Exchange or Replacement of Notes.

6.1        The Purchaser may, at its option, in person or by duly authorized
attorney, surrender this Note for exchange, at the principal business office of
the Company, and receive in exchange therefore, a new Note in the same principal
amount as the unpaid principal amount of this Note and bearing interest at the
same annual rate as this Note, each such new Note to be dated as of the date of
this Note and to be in such principal amount as remains unpaid and payable to
such person or persons, or order, as the Purchaser may designate in writing;
provided that any such transfer of this Note complies with all applicable
securities laws.

6.2        Upon receipt by the Company of evidence satisfactory to it of the
loss, theft, destruction, or mutilation of this Note and (in the case of loss,
theft or destruction) of an indemnity reasonably satisfactory to it, and upon
surrender and cancellation of this Note, if mutilated, the Company will deliver
a new Note of like tenor in lieu of this Note. Any Note delivered in accordance
with the provisions of this Section 6 shall be dated as of the date of this
Note.

7.

Attorneys’ and Collection Fees.

Should the indebtedness evidenced by this Note or any part hereof be collected
at law or in equity or in bankruptcy, receivership or other court proceedings,
the Company agrees to pay, in addition to the principal and interest due and
payable hereon, all costs of collection, including reasonable attorneys’ fees
and expenses, incurred by the Purchaser in collecting or enforcing this Note.

8.

Waivers.

The Company hereby waives presentment, demand for payment, notice of dishonor,
notice of protest and all other notices or demands in connection with the
delivery, acceptance, performance or default of this Note. No delay by the
Purchaser in exercising any power or right hereunder shall operate as a waiver
of any power or right, nor shall any single or partial exercise of any power or
right preclude other or further exercise thereof, or the exercise thereof, or
the exercise of any other power or right hereunder or otherwise; and no waiver
whatsoever or modification of the terms hereof shall be valid unless set forth
in writing by the Purchaser and then only to the extent set forth therein.

9.

Amendments.

This Note may not be amended without the express written consent of both the
Company and the Purchaser.

10.

Governing Law.

This Note shall be deemed to be made under and shall be construed in accordance
with the laws of the State of Nevada and the federal laws of the United States
applicable thereto without giving effect to the principles of conflict of laws
thereof.

 

13



 


--------------------------------------------------------------------------------



 

 

11.

Successors and Assigns.

The rights and obligations of the Company and the Purchaser under this Note
shall be binding upon and benefit the successors, permitted assigns, heirs,
administrators and transferees of the parties. Notwithstanding the foregoing,
neither this Note nor any of the rights, interests or obligations hereunder may
be assigned, by operation of law or otherwise, in whole or in part, by the
Company, without the prior written consent of the Purchaser.

12.

Notices.

All notices, requests, demands and other communications to any party hereunder
shall be in writing (including facsimile or similar writing) and shall be given
to such party at its address or facsimile number set forth below or such other
address or facsimile number as such party may hereafter specify by notice to the
other parties listed below:

(a)

If to the Company: Urex Energy Corp.
10580 N. McCarran Blvd.
Building 115 – 208
Reno, NV, USA 89503
Attention: Richard Bachman
Telephone: 775-747-0667
Facsimile: 702-938-8619

with a copy to:

Clark Wilson LLP
Barristers and Solicitors
800-885 Georgia Street West
Vancouver, BC, Canada V6C 3H1
Attention: Virgil Z. Hlus, Esq.
Telephone: 604-687-5700
Facsimile: 604-687-6314

(b)

If to the Purchaser: At the address shown on the signature page

 

 

Each such notice, request or other communication shall be effective (i) upon
receipt (provided, however, that notices received on a Saturday, Sunday or legal
holiday or after 5:00 p.m. on any other day will be deemed to have been received
on the next business day), if given by legible facsimile transmission with proof
from sender of confirmation of receipt, or (ii) if given by any other means,
when delivered at the address specified in this Section 12.

13.

No Rights of Stockholders.

Except as otherwise provided herein, this Note shall not entitle the Purchaser
to any of the rights of a stockholder of the Company, including without
limitation, the right to vote, to receive dividends and other distributions, or
to receive any notice of, or to attend, meetings of stockholders or any other
proceedings of the Company, unless and to the extent converted into shares of
Common Stock in accordance with the terms hereof.

14.

Entire Agreement.

This Note represents the entire agreement between the parties hereto with
respect to the subject matter hereof and supersedes any previous agreement with
respect to the subject matter hereof and there

 

14



 


--------------------------------------------------------------------------------



 

are no representations, warranties or commitments, except as set forth herein.
This Note may be amended only by an instrument in writing executed by the
parties hereto.

15.

Headings.

The headings used in this Note are used for convenience only and are not to be
considered in construing or interpreting this Note.

16.

Electronic Means

Delivery of an executed copy of this Note by electronic facsimile transmission
or other means of electronic communication capable of producing a printed copy
will be deemed to be execution and delivery of this Note as of the date
hereinafter set forth.

 

17.

Assignability

This Note shall be binding upon the Company and its successors and shall enure
to the benefit of the Purchaser and its successors. This Note is not assignable
by the Purchaser without the express written consent of the Company.

18.

Currency

All funds expressed in this Note are stated in United States dollars.

19.

Restrictions on Shares

The Conversion Shares issuable upon conversion of this Note may not be sold or
transferred unless (a) the Conversion Shares first shall have been registered
under the Securities Act and applicable state securities laws, or (b) the
Company shall have been furnished with an opinion of legal counsel (in form,
substance and scope customary for opinions in such circumstances) to the effect
that such sale or transfer is exempt from registration requirements of the
Securities Act, or (c) the Conversion Shares are sold under Rule 144 under the
Securities Act. Each certificate for the Conversion Shares issuable upon
conversion of this Note that have not been so registered and that have not been
sold under an exemption that permits removal of the legend, shall bear a legend
substantially in the following form, as appropriate:

“THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”). NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED,
MAY NOT BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS
DEFINED HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE SECURITIES ACT, PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH

 

15



 


--------------------------------------------------------------------------------



 

THE SECURITIES ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY
REGULATION S UNDER THE SECURITIES ACT.”

Upon the request of the Holder of a certificate representing any Conversion
Shares issuable upon conversion of this Note, the Company shall remove the
foregoing legend from the certificate and issue to the Purchaser a new
certificate free of any transfer legend, (a) if without an effective
registration statement with such request, the Company shall have received either
(i) an opinion of counsel, in form, substance and scope customary for opinions
in such circumstances, to the effect that any such legend may be removed from
such certificate, or (ii) satisfactory representations from the Purchaser that
the Purchaser is eligible to sell such security under Rule 144 or (b) a
registration statement under the Securities Act covering the resale of such
securities is in effect.

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by its
duly authorized officer as of the date indicated below.

Date: ___________________, 2008

 

UREX ENERGY CORP.

 

 

 

By:

Name: Richard Bachman

Title: Director



 

 

Note No.

1                                          
                                                 

Amount:

US$100,000                                          
                              

Purchaser Name:                                           
                                        

Address:                                           
                                                     

Telephone:                                           
                                                     

Facsimile:                                           
                                                     

 

16



 


--------------------------------------------------------------------------------



 

 

ANNEX A

NOTICE OF CONVERSION

(To be executed by the Purchaser in order to Convert the Note)

 

TO:

UREX ENERGY CORP. (the “Company”)

 

The undersigned hereby irrevocably elects to convert US$________________________
of the principal amount of the Note dated ___________________, 2008 into Shares
of the Company, according to the conditions stated therein, as of the Conversion
Date written below. The undersigned confirms, as of the date hereof, that the
representations and warranties contained in the Subscription Agreement between
the Company and the undersigned dated August ____, 2008 are true and correct.

 

Conversion Date:

____________________________________________________

Applicable Conversion Price:



Amount to be converted:

US$                                          
                                                         

Number of Shares
to be issued:


____________________________________________________


Amount of Note unconverted: $


Principal: US$                                          
                                      

Please issue the Shares in the following name and to the following address:


____________________________________________________

____________________________________________________

 

____________________________________________________

 

 

Signature of the Holder:

____________________________________________________

Name:



Address:



Phone Number:



 

 

 

 

17

CW2059664.2

 


 

 

 

 